UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7513



IRVIN EMANUEL COLEMAN,

                                               Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-362-2)


Submitted:    December 19, 2002              Decided:   January 6, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Irvin Emanuel Coleman, Appellant Pro Se. Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Irvin Emanuel Coleman seeks to appeal the magistrate judge’s

order granting respondent an extension of time to respond to

Coleman’s petition filed under 28 U.S.C. § 2254 (2000). This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Coleman seeks to appeal

is   neither   a   final   order   nor   an   appealable       interlocutory   or

collateral     order.      Accordingly,       we   deny    a    certificate    of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                      DISMISSED




                                         2